Citation Nr: 1733782	
Decision Date: 08/17/17    Archive Date: 08/23/17

DOCKET NO.  14-33 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to an effective date prior to February 27, 2012 for the grant of a total rating based on individual unemployability (TDIU) due to service-connected disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jason Lyons, Counsel
INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had active duty service from October 2002 to April 2010.

This case is before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision of the 
VA Regional Office (RO) in San Diego, California, in pertinent part granting a TDIU effective from February 27, 2012.  The Veteran appealed the assigned effective date.

A February 2016 Board videoconference was held before the undersigned Veterans Law Judge.  The Board then remanded this case September 2016, requesting that the Regional Office adjudicate in the first instance an inextricably intertwined claim for earlier effective date than February 27, 2012 for service connection for a psychiatric disability (which has been most recently diagnosed as a "mood disorder, mixed depression, and anxiety").  See generally, Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  

Following this, an RO rating decision later September 2016 granted the earlier effective date for the psychiatric condition of April 17, 2010 with a 30 percent evaluation prior to September 8, 2011, and 100 percent evaluation from September 8, 2011 onwards.  The disability rating and effective date for a psychiatric disorder while relevant to the TDIU claim, was not formally appealed, and is not before 
the Board.  The originally appealed claim for earlier effective date for TDIU, moreover, has returned to the Board for a decision.




FINDINGS OF FACT

1. The claim for TDIU is moot for time period from September 8, 2011 to February 26, 2012, inasmuch as the Veteran already had a combined 100 percent schedular rating concurrent with Special Monthly Compensation (SMC) at the 
housebound rate. 

2. Prior to September 8, 2011, the Veteran was not rendered incapable of securing or following a substantially gainful occupation due to service-connected disability.


CONCLUSION OF LAW

The criteria are not met for an effective date for TDIU prior to February 27, 2012. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b), 5110(a) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.400, 4.1, 4.3, 4.10, 4.15, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) sets forth VA's duty to notify and assist a claimant with the evidentiary development of a claim for compensation or other benefits.  38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016).  

For the claim on appeal, the requirement of VCAA notice does not apply.  
As a general matter, where a claim for service connection has been substantiated and an initial rating and effective date assigned, the filing of a Notice of Disagreement (NOD) with the RO's decision as to the assigned effective date does not trigger additional 38 U.S.C.A. § 5103(a) notice.  The claimant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to this "downstream element."  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008); 
Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007).  This case essentially is an appeal from the effective date assigned after award of initial rating, inasmuch as TDIU is substantially similar to a disability rating (i.e., resulting in maximum level of compensation).  No detrimental effect involving VCAA notice has been alleged by the Veteran, and so the notice already provided on the original claim is sufficient.

VA's duty to assist likewise has been fulfilled.  Records have also been obtained regarding a claim for disability benefits with the Social Security Administration (SSA).  VA outpatient records are on file.  The Board finds substantial compliance with its prior remand directive that the Regional Office initially adjudicate an inextricably intertwined claim of earlier effective date for a psychiatric disorder, which as indicated below, ultimately does not have a substantive impact upon the outcome of the current claim.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

The Veteran has provided additional statements in support of this claim.  A Board videoconference hearing was held.  There is no indication of further evidence or information to obtain, as all warranted development has been completed.  Therefore, the Board will proceed to a decision.

Applicable Law and Regulations, Background and Analysis

Increased disability compensation is awarded effective the date the claim was received, or when entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 
38 C.F.R. § 3.400(o)(1).  Compensation can be awarded earlier than the date of claim, up to one-year beforehand, if evidence requires.  38 C.F.R. § 3.400(o)(2).

A TDIU claim is a claim for increased compensation and the above rules apply to it.  See Hurd v. West, 13 Vet. App. 449 (2000).

Total disability ratings are authorized for any disability or combination of disabilities provided the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation because of the severity of his service-connected disabilities.  If there is only one such disability, 
it must be rated as at least 60 percent disabling.  Whereas, if there are two or more disabilities, at least one must be rated as at least 40 percent disabling and there must be sufficient additional service-connected disability to bring the combined rating to at least 70 percent.  38 C.F.R. §§ 4.15, 4.16(a).  Disabilities resulting from common etiology are considered as one collective disability for the purpose of determining whether these threshold minimum rating requirements are met. 

The degree of impairment in occupational functioning that is generally deemed indicative of unemployability consists of a showing that the Veteran is "[in]capable of performing the physical and mental acts required by employment," and is not based solely on whether he is unemployed or has difficulty obtaining employment. Van Hoose v. Brown, 4 Vet. App. 361 (1993).  Rather, the record must demonstrate some factor that takes his situation outside the norm since the VA Rating Schedule already is designed to take into consideration impairment that renders it difficult to obtain and keep employment.  Id.  See also 38 C.F.R. §§ 4.1, 4.15. 

In evaluating a claim for a TDIU, the critical inquiry is whether the Veteran's service-connected disabilities alone are of sufficient severity to cause unemployability.  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). 
Other factors that may receive consideration include his employment history, level of education and vocational attainment.  See 38 C.F.R. § 4.16; see also Pederson v. McDonald, 27 Vet. App. 276, 286 (2015).  Significantly, the impact of any nonservice-connected disabilities, or advancing age, are not factors taken into consideration for this purpose.  38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19.

In addition, "marginal employment" shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).  See Faust v. West, 13 Vet. App. 342, 355   (2000).  Rather, the U.S. Court of Appeals for Veterans Claims has accepted the definition of substantially gainful employment as that "at which non-disabled individuals earn their livelihood with earnings comparable to the particular occupation in the community where the Veteran resides."  Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991); see also Ferraro, 1 Vet. App. at 332. 

Where reasonably raised by the facts of a particular case, the Board must address the issue of whether the Veteran's ability to work is limited to marginal employment and, when appropriate, explain why the evidence does not demonstrate that the Veteran is incapable of more than marginal employment.  See Ortiz-Valles v. McDonald, 28 Vet. App. 65, 71 (2016).

In the earlier effective claim presently before the Board, as a preliminary matter, 
the Veteran did meet the schedular requirements for TDIU under 38 C.F.R. 
§ 4.16(a) for the time period sought, that is, effective April 17, 2010, which is immediately following his separation from military service.  The record indicates several service-connected disabilities:   (1) mood disorder, mixed depression and anxiety (previously diagnosed as adjustment disorder and partner relational problem associated with limb girdle muscular dystrophy with right hip weakness) rated at 
30 percent from April 17, 2010, 100 percent from September 8, 2011; 
(2) obstructive sleep apnea rated at 50 percent from April 17, 2010; (3) carpal tunnel syndrome, right wrist and limb girdle muscular dystrophy with right shoulder weakness, rated 20 percent from April 17, 2010; (4) carpal tunnel syndrome, left wrist and limb girdle muscular dystrophy with left shoulder weakness, rated 
20 percent from April 17, 2010; (5) lumbosacral strain, rated 10 percent from 
April 17, 2010; (6) bilateral pes planus, rated 10 percent from April 17, 2010; 
(7) limb girdle muscular dystrophy with right hip weakness, rated 10 percent from April 17, 2010; (8) limb girdle muscular dystrophy with left hip weakness, rated 
10 percent from April 10, 2010; (9) deviated nasal septum, status post rhinoplasty, rated noncompensable (0 percent), April 17, 2010; (10) essential hypertension, 
rated noncompensable, April 17, 2010; (11) anal fissure, noncompensable, April 17, 2010; (12) gastroesophageal reflux disease (GERD), noncompensable, April 17, 2010; (13) scar, left thigh, status post muscle biopsy, noncompensable, September 8, 2011.  

Consequently, and in view of the fact that several of the above are from a common etiology, the Veteran is in receipt of a combined rating of 90 percent schedular evaluation from April 17, 2010 onwards; and of 100 percent schedular evaluation from September 8, 2011.  The schedular criteria for a TDIU met, the question now turns to the issue of whether the Veteran was indeed rendered incapable of securing and maintaining substantially gainful employment, at any time prior to existing effective date for the TDIU benefit of February 27, 2012.  

Having thoroughly reviewed the evidence and factual background, and mindful of what benefits are permitted to maximum extent of VA law, the Board must deny this claim.  As stated, the schedular criteria are met, and the Veteran clearly had a pending claim if not formally filed, inferred on the record.  See generally, 
Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, there are insufficient medical opinion findings and attendance evidence to prove the Veteran incapable of gainful employment, due to service-connected disability, prior to February 27, 2017.  

Before addressing the evidence, however, as a purely legal matter, the TDIU claim is moot for the time period between September 8, 2011 and February 26, 2012.  
This recognizes the fact that during the above period the Veteran was in receipt of a combined 100 percent schedular evaluation, and in fact had no greater benefit attainable by way of Special Monthly Compensation.  Under general applicable law, certainly a 100 percent schedular rating alone cannot moot a TDIU, given that a concurrent TDIU in this situation can still help establish SMC at the housebound rate.  See Bradley v. Peake, 22 Vet. App. 280 (2008).  Here, the Veteran already had SMC for housebound status under 38 U.S.C.A. § 1114, from September 8, 2011, 
so there is no benefit to consideration of TDIU since then, and earlier effective date claim from September 8, 2011 to February 26, 2012 is therefore moot.  

There clearly remains for consideration on the evidence, the time period from 
April 17, 2010 to September 7, 2011 (i.e., when the Veteran had schedular rating of 
90 percent).  For this time period, the evidence does not show the Veteran was unemployable.  This is notwithstanding that the Veteran had several adjudicated service-connected disabilities, none shown to have the effect of precluding employability.

Reviewing the evidence, on October 2010 VA Compensation and Pension examination by a psychologist, the VA examiner concluded that:  "There [are] mental disorder signs and symptoms that are transient or mild, which decrease work efficiency and ability to perform occupational tasks only during period of significant stress.  The Veteran's mental disorder symptoms are not severe enough to require continuous medication.  

A November 2010 VA general medical examination determined the following in its diagnostic summary, and assessment of each condition's impact on employability:  (1) obstructive sleep apnea on CPAP; no effects on usual occupation but does affect sleeping due to use of CPAP; (2) essential hypertension; no effects on usual occupation and daily activities; (3) atrial septal aneurysm; no effects on usual occupation an daily activities; (4) bilateral plantar fasciitis; pain and limited physical activities will affect usual occupation and daily activities; (5) bilateral carpal tunnel syndrome; pain and limited physical activities will affect usual occupation and daily activities; (6) deviated nasal septum, status post rhinoplasty with residual left nasal passage blockage; no significant effects on usual occupation or daily activities; (7) anal fissure for complaints of rectal bleeding; no significant effects on usual occupational or daily activities; (8) recurrent urticaria; none noted on exam; no significant effects on usual occupational or daily activities; 
(9) lumbosacral stain; pain and limited physical activities will affect usual occupational and daily activities; (10) GERD; no significant effects on usual occupation or daily activities; (11) palpitations, none noted on exam; no significant effects on usual occupation or daily activities; (12) bilateral pes planus; pain and limited physical activities will affect usual occupation and daily activities.  

This represents all the available and directly on point evidence from prior to September 8, 2011.  None of the foregoing opinions found the Veteran unemployable, or close to that state, even considering the nature and extent of his service-connected disabilities.  This is also considering that the Veteran in his own statements and correspondence has identified a mood disorder, sleep apnea, and the impact of muscle weakness as the primary conditions underlying his claim.  
The Board further observes that the Social Security Administration made a November 2011 decision upon a claim for benefits with that agency, denying the claim.  The SSA's decision is not binding upon the Board's determination.  
See Collier v. Derwinski, 1 Vet. App. 413, 417 (1991).  That notwithstanding, the SSA denial was based upon consideration of similarly claimed medical conditions.

There is also evidence from later examinations warranting some discussion.  To extent relevant, an April 2012 VA general examination indicated that the Veteran's GERD did not impact ability work; deviated septum, did not impact ability to work; scar residuals did not impact ability to work; sleep apnea, had the possibility that any occupational task may be mildly delayed secondary to daytime somnolence and fatigue, however this would not prevent him from performing these tasks in most occupations; hypertension, did not impact ability to work; bilateral pes planus, could bring on mildly decreased standing and ambulation secondary to pain, however it would not prevent him from performing these tasks in most occupations; an anal fissure condition did not impact ability to work; bilateral carpal tunnel syndrome, resulted in mildly increased time required to complete certain occupational tasks such as grasping and fingering secondary to pain, however it would not prebent him from performing these tasks in most occupations.  

The VA examination determined also that as the consequence of limb girdle muscular dystrophy, there was the possibility that any occupational task may be mild to moderately delayed secondary to muscular fatigue and weakness, however this would not prevent the Veteran from performing these tasks in most occupations.  Given the progressive nature of disease it was reasonable to believe that his ability to work may progressively worsen. 

This latter evidence which is dated well after the relevant time period under review, moreover does not establish incapacity for gainful employment during the period in question.  There is subsequent medical evidence showing some incapacity, but dated again, well after September 2011.  

On the whole, the medical evidence or otherwise does not prove or show reasonable likelihood of incapacity for substantially gainful employment prior to September 8, 2011.  

As warranted, the Board has also considered whether the Veteran was in effect limited to marginal employment before September 8, 2011, but finds this not to be the case.  There is no opinion during this time which substantiates or alludes to capacity only for completing occupational tasks in a marginal employment setting.  
The Board's review is constrained by the record before it.  Otherwise, available information shows the Veteran has a high school education, and has completed one year of college.  There is no other circumstance identified in vocational history otherwise that constrains or impacts working capacity.  However, again, the consensus of VA examination findings shows retained occupational capacity.  While not part of the post-service documentation, the Board has also considered 
the Veteran's service treatment records (STRs) since in close proximity to the time for which the greater benefit is sought here.  While the Veteran clearly had prodromal symptoms of some of his now service-connected disabilities, many 
had not yet been formally diagnosed, including several on which his claim is now primarily based.  He received a discharge on medical grounds, but this was not exclusively based on any severe manifestation of a future service-connected disability, and there is no compelling indication of anything for which at that time would have prevented more sedentary type of employment.  These records do not substantiate the present claim.

In view of the above, unemployability is not shown during the relevant time frame.  The Board must adhere to the applicable law that sets forth effective date assignment.  See 38 U.S.C.A. § 7104(c).  The evidence has been considered, but the earlier findings from prior to September 8, 2011 do not support the claim.

Accordingly, for these reasons the claim is denied, the preponderance of the evidence being unfavorable to the claim, and the benefit-of-the-doubt doctrine not applicable under the circumstances.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.










ORDER

Entitlement to an effective date for TDIU prior to February 27, 2012 is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


